Interim Decision #1375

Mk.u. c or Gnu
In SECTION 248 Proceedings
A-11893173
Deckled by Region& Comminioner July, 1, 1984
A nonimmigrant student is ineligible for a change of nonimmigrant status under
section 248, Immigration and Nationality Act, to that of an industrial trainee
in the absence of an approved petition according her status as an industrial
trainee.

This matter is before the Regional Commissioner on appeal from
the decision of the District Director at New York, New York, who
has denied this application for change of status on the ground that
the visa petition in which the applicant was named as the beneficiary
has not been approved and that the status for which she is applying is
not available to her in the absence of the approval of such a petition.
The applicant is a 25-year-old single female citizen of the Philippines, who was born on December 20, 1938, at Manila. She was admitted to the United States at Hawaii on April 14, 1960, as a student
and has been in the United States since that date as a student at the
Philadelphia College of Pharmacy and Science and the Sloan-Kettering Institute for Cancer Research for periods of employment for
practical training. On April 6, 1964, the Sloan-Kettering Institute
for Cancer Research submitted a petition in which it requested that

the status of an industrial trainee be approved for the applicant. A
careful examination of the petition and the supporting information
accompanying the petition revealed the training program would be
employment in the continuing research activities of the petitioning
concern and that for this reason this petition cannot be approved. In
the absence of an approved petition which would accord the applicant
the status of an industrial trainee a change in the applicant's status
to that which has been requested cannot be granted.
ORDER: It is ordered that this appeal be and the same is hereby
dismissed.

668

